             Case MDL No. 2998 Document 55 Filed 06/09/21 Page 1 of 3




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: PORK DIRECT AND INDIRECT
PURCHASER ANTITRUST LITIGATION                                                        MDL No. 2998


                                       TRANSFER ORDER


        Before the Panel:* Plaintiffs in the two actions listed on Schedule A move under 28
U.S.C. § 1407 to centralize this litigation in the Southern District of Texas or, alternatively, in the
District of Minnesota. The two actions on the motion are individual direct purchaser actions
alleging a price fixing conspiracy among leading American pork producers. Movants seek an
MDL consisting of only individual direct purchaser actions. The parties, though, have notified the
Panel of two related actions, one of which, pending in the District of Minnesota, is captioned In re
Pork Antitrust Litigation. 1 The Minnesota litigation involves putative direct purchaser and indirect
purchaser classes, as well as two individual actions, all of which have been consolidated for pretrial
purposes. Defendants, 2 the class plaintiffs in the Minnesota litigation, and the Commonwealth of
Puerto Rico (the plaintiff in one of the individual actions in the District of Minnesota) support
centralization, but request that the actions on the motion be centralized with the consolidated
Minnesota litigation.

      On the basis of the papers filed and the hearing session held, 3 we find that the actions listed
on Schedule A involve common questions of fact, and that centralization in the District of
Minnesota will serve the convenience of the parties and witnesses and promote the just and


* One or more Panel members who could be members of the putative classes in this litigation have
renounced their participation in these classes and have participated in this decision.
1
 The other related action is pending in the Northern District of Illinois. This and any other related
actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1, and 7.2.
2
 Responding defendants include: Clemens Food Group, LLC; The Clemens Family Corporation;
Hormel Foods Corporation; Hormel Foods, LLC; JBS USA Food Company; Seaboard Foods LLC;
Smithfield Foods, Inc.; Triumph Foods, LLC; Tyson Foods, Inc.; Tyson Prepared Foods, Inc.;
Tyson Fresh Meats, Inc.; and Agri Stats, Inc.
3
 In light of the concerns about the spread of the COVID-19 virus (coronavirus), the Panel heard
oral argument by videoconference at its hearing session of May 27, 2021. See Suppl. Notice of
Hearing Session, MDL No. 2998 (J.P.M.L. May 10, 2021), ECF No. 52.
             Case MDL No. 2998 Document 55 Filed 06/09/21 Page 2 of 3




                                                  -2-


efficient conduct of this litigation. These actions share factual questions arising from an alleged
conspiracy, starting in or around 2009, among leading American pork producers to fix, raise,
maintain, and stabilize the price of pork in the United States. Plaintiffs in these actions allege that
defendants exchanged detailed, competitively sensitive, and non-public information about prices,
capacity, sales volume, and demand through defendant Agri Stats—a specialized information-
sharing service that provided benchmarking reports to defendants, which allegedly allowed them
to monitor each other’s production and thereby control pork supply and price. Plaintiffs allege
that this conduct violated federal antitrust law. Centralization will eliminate duplicative discovery;
prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel, and
the judiciary.

        The District of Minnesota is the appropriate transferee district for this litigation. All parties
agree on centralization in this district, either in the first instance or in the alternative. The
Honorable John R. Tunheim is the logical choice to oversee this litigation, as he has presided over
the consolidated Minnesota litigation since 2018 and has decided two rounds of dismissal motions.
Centralization of the individual direct purchaser actions separate from the Minnesota litigation, as
requested by movants, would result in duplicative pretrial proceedings and potentially inconsistent
pretrial rulings. Given his familiarity with the parties and issues in this litigation, as well as his
extensive multidistrict litigation experience, we are confident that Judge Tunheim will continue to
steer the litigation on an efficient and prudent course.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
District of Minnesota and, with the consent of that court, assigned to the Honorable John R.
Tunheim for coordinated or consolidated pretrial proceedings.

        IT IS FURTHER ORDERED that MDL No. 2998 is renamed In re: Pork Antitrust
Litigation.


                                            PANEL ON MULTIDISTRICT LITIGATION




                                                             Karen K. Caldwell
                                                                 Chair

                                        Catherine D. Perry                  Nathaniel M. Gorton
                                        Matthew F. Kennelly                 David C. Norton
                                        Roger T. Benitez                    Dale A. Kimball
        Case MDL No. 2998 Document 55 Filed 06/09/21 Page 3 of 3




IN RE: PORK DIRECT AND INDIRECT
PURCHASER ANTITRUST LITIGATION                                  MDL No. 2998


                                  SCHEDULE A


                Southern District of Florida

    CHENEY BROTHERS, INC. v. AGRI STATS, INC., ET AL., C.A. No. 9:21−80424

                Southern District of Texas

    SYSCO CORPORATION v. AGRI STATS, INC., ET AL., C.A. No. 4:21−00773
